t c no united_states tax_court bryce e and michelle s nemitz petitioners v commissioner of internal revenue respondent docket no filed date held the period of limitations in sec_6501 i r c applies with respect to the deficiency for each of ps’ taxable years and that is attributable to the carryback to each of those years of a claimed net_operating_loss for alternative_minimum_tax pur- poses burns mossman and bruce w baker for petitioners lisa k hunter for respondent opinion chiechi judge respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioners’ federal_income_tax tax for their taxable years and respec- tively we must decide whether the period of limitations in sec_6501 h applies with respect to the deficiency for each of petitioners’ taxable years and that is attributable to the carryback to each of those years of a claimed net_operating_loss for alternative_minimum_tax purposes we hold that it does all of the facts in this case which the parties submitted under rule have been stipulated by the parties and are so found except as stated below petitioners resided in cedar rapids iowa at the time they filed the petition in this case 1all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure 2in the parties’ stipulation of facts respondent objected to the admission of one of the exhibits attached to that stipula- tion that exhibit consisted of a memorandum relating to iso and amt issues that petitioners claim their accountant used for purposes of computing the tax reported in the amended_return that petitioners filed for each of their taxable years and we sustain respondent’s objections on the grounds of relevance see fed r evid and hearsay see fed r evid c during through mcleodusa incorporated mcleod employed petitioner bryce e nemitz mr nemitz as its vice president of investor relations and corporate communications during mr nemitz’s employment mcleod granted certain options to him to purchase shares of its common_stock all of those options qualified as incentive stock_options isos during each of the years and mr nemitz exercised at least certain of the isos that mcleod granted to him mcleod isos for each of those taxable years petitioners were required to include as part of their alternative_minimum_taxable_income the spread between the exercise price of each mcleod iso that mr nemitz exercised and the date-of-exercise fair_market_value of the mcleod stock that he acquired during mr nemitz sold certain of the mcleod stock that he acquired during each of the years and through the exercise of certain mcleod isos the proceeds that mr nemitz received from each of those sales were less than the date-of-exercise fair_market_value of the mcleod stock sold petitioners timely filed form_1040 u s individual_income_tax_return return for each of their taxable years return return and return petitioners included form_6251 alternative_minimum_tax - individuals form as part of the return form the return form and the return form petitioners also included form_8801 credit for prior year minimum_tax - individuals estates and trusts form as part of the return form the return form and the return form in the return petitioners reported on page taxable_income of dollar_figure and tax of dollar_figure in the form_6251 petitioners reported alternative_minimum_taxable_income of dollar_figure tentative alternative_minimum_tax tentative amt of dollar_figure and no alternative_minimum_tax amt in the form_8801 petitioners claimed an amt credit of dollar_figure and an amt credit carryforward to of dollar_figure on page of the return petitioners reduced the tax of dollar_figure that they re- ported on that page by the amt credit of dollar_figure that they claimed in the form_8801 and reported total_tax of dollar_figure in the return petitioners reported on page no taxable_income and no tax in the form_6251 petitioners reported alternative_minimum_taxable_income of dollar_figure tentative amt of dollar_figure and amt of dollar_figure in the form_8801 petitioners claimed an amt credit carryforward to of dollar_figure on page of the return petitioners reported 3in calculating alternative_minimum_taxable_income reported in the form_6251 petitioners claimed no alternative_tax_net_operating_loss_deduction 4in calculating alternative_minimum_taxable_income reported in the form_6251 petitioners claimed no alternative_tax_net_operating_loss_deduction amt of dollar_figure that they reported in the form_6251 and total_tax of dollar_figure in the return petitioners reported on page taxable_income of dollar_figure and tax of dollar_figure in the form_6251 petitioners reported alternative_minimum_taxable_income of dollar_figure tentative amt of dollar_figure and no amt in calculating in the form_6251 that they had alternative_minimum_taxable_income of dollar_figure petitioners claimed an adjusted loss of dollar_figure in the form_8801 petitioners claimed an amt credit of dollar_figure and an amt credit carryforward to of dollar_figure on page of the return petitioners reduced the tax of dollar_figure that they reported on that page by the amt credit of dollar_figure that they claimed in the form_8801 and reported total_tax of dollar_figure 5in calculating taxable_income reported on page of the return petitioners included capital_gain of dollar_figure that they reported on page of that return 6in calculating alternative_minimum_taxable_income reported in the form_6251 petitioners claimed no alternative_tax_net_operating_loss_deduction 7in the form_6251 petitioners limited the adjusted loss to dollar_figure which is equal to the total of capital_gain of dollar_figure that they reported on page of the return and dollar_figure see supra note in calculating alter- native minimum taxable_income reported in the form_6251 petitioners included no excess of amt income over regular_tax income with respect to incentive stock_options on date pursuant to revproc_2002_40 2002_1_cb_1096 petitioners filed form 1040x amended u s individual_income_tax_return amended_return with respect to each of their taxable years amended_return amended_return and amended_return peti- tioners included form_6251 as part of the amended_return amended form the amended_return amended form and the amended_return amended form petitioners also included form_8801 as part of the amended_return amended form the amended_return amended form and the amended_return amended form petitioners included schedule a-nol of form_1045 application_for tentative refund as part of the amended_return schedule a in the amended_return petitioners claimed a refund of dollar_figure claimed refund in that amended_return petition- ers showed in pertinent part 8secs dollar_figure and of revproc_2002_40 2002_1_cb_1096 provide procedures that certain taxpayers who incurred net operating losses during or must follow on or before date in order to elect to forgo the five-year carryback period in sec_172 9petitioners attached copies of certain pages of the return to the amended_return the return to the amended_return and the return to the amended_return a original amount or as previously adjusted b net change - amount of increase or decrease c correct amount big_number big_number big_number big_number none big_number big_number big_number none big_number big_number big_number big_number big_number -big_number big_number big_number none big_number -big_number none income and deductions adjusted_gross_income itemized_deductions or standard_deduction subtract line from line exemptions taxable_income subtract line from line tax credits subtract line from line enter the result but not less than zero other taxes total_tax add lines and 1the amount of net change in credits that petitioners claimed in the amended_return is equal to the difference between the amount of amt credit that they claimed in the form_8801 and the amount of amt credit that they claimed in the amended form_8801 see infra note 2an unidentified person drew by hand a line through the total_tax of dollar_figure shown in the amended_return as the total_tax reported in the return and handwrote big_number although the record does not explain those handwritten nota- tions the record establishes that dollar_figure was the amount of total_tax reported in the return and the amount of the refund claimed in the amended_return however as discussed infra note the record further establishes without explanation that the refund that respondent paid to petitioners with respect to their taxable_year is equal to the total of dollar_figure of the claimed refund of dollar_figure and dollar_figure of interest in arriving at the correct amount of total_tax reported in the amended_return petitioners reported alternative_minimum_taxable_income of negative dollar_figure no tentative amt and no amt in the amended form_6251 in calculating in the amended form_6251 that they had alternative_minimum_taxable_income of negative dollar_figure petitioners claimed dollar_figure as an adjusted loss and negative dollar_figure as excess of amt income over regular_tax income with respect to incentive stock optionsdollar_figure in the amended form_8801 petitioners claimed an amt credit of dollar_figure and an amt credit carryforward to of dollar_figure in the schedule a petitioners claimed a net_operating_loss for amt purposes of dollar_figure petitioners included with the amended_return the following explanation of changes to income deductions and credits the taxpayers are amending this return to correct the lines and of form_6251 alternative_minimum_tax - individuals in prior years bryce nemitz exercised numerous incentive stock_options and reported the difference between the exercise price and the fair_market_value on the date of exercise as a tax prefer- ence on form_6251 on the line labeled incentive stock_options enter excess of amt income over regular_tax income in the shares acquired by the option exercises were sold at a price below the fair_market_value on the date of exercise on their original return the taxpayers reported this difference between the amount of income previously reported on form_6251 and the income reported for regular_tax for on form_6251 line adjusted gain_or_loss enter dif- ference between amt and regular_tax gain_or_loss this negative adjustment was limited to the amount of capital_gain reported for regular_tax plus dollar_figure this original reporting is consistent with the irs instructions to form_6251 10see supra note in the amended form_6251 peti- tioners did not limit the negative dollar_figure that they claimed as excess of amt income over regular_tax income with respect to incentive stock_options to the total of capital_gain of dollar_figure that they reported on page of the return and dollar_figure 11the amount of amt credit that petitioners claimed in the amended form_8801 exceeds the amount of amt credit that they claimed in the form_8801 by dollar_figure on this amended_return the taxpayers are reporting the negative adjustment described above on form_6251 line and are not limiting the adjustment as a capital_loss for alternative_minimum_tax purposes taxpayers believe this negative adjustment creates an alternative_minimum_tax net_operating_loss that can be carried back to prior years to offset alternative_minimum_taxable_income the taxpayers’ basis for this change is the united_states supreme court decision in the case of f donald arrowsmith aftr aff’g ca-2 the supreme court in arrowsmith held for the irs that when a taxpayer had a capital_gain on an initial transaction a subsequent loss on a related transaction had to be capital also arrowsmith should apply for alternative_minimum_tax purposes as well in this situation the original transaction exercise of the incentive stock_options was ordinary_income for alternative_minimum_tax therefore the subsequent sale at a loss should also be treated as an ordinary_loss petitioners also attached a supplement to the amended_return in which they stated election to waive the year operating loss carryback and substitute a year carryback period the above-name taxpayer incurred a net_operating_loss in the taxable_year ending december and is entitled to a five year period with respect to that loss under code sec_172 of the internal_revenue_code pursuant to code sec_172 the taxpayer elects to waive the provisions with code sec_172 a year operating loss carryback and instead apply the provisions of sec_172 a year operat- ing loss carryback reproduced literally 12see supra note on date respondent paid to petitioners a refund of dollar_figure13 with respect to their taxable_year refund dollar_figure in the amended_return petitioners claimed a refund of dollar_figure in that amended_return petitioners showed in pertinent part 13the parties stipulated that on date respondent paid to petitioners a refund of dollar_figure with respect to their taxable_year that stipulation is clearly contrary to the facts that we have found are established by the record and we shall disregard it see 93_tc_181 the record establishes and we have found that on date respondent paid to petitioners a refund of dollar_figure with respect to their taxable_year 14the amount of the refund is equal to the total of dollar_figure of the claimed refund of dollar_figure and dollar_figure of interest the record does not explain why respondent did not refund the entire amount of the dollar_figure that petitioners claimed in the amended_return see table note supra p a original amount or as previously adjusted b net change - amount of increase or decrease c correct amount big_number big_number big_number none big_number none big_number big_number big_number none big_number big_number big_number big_number big_number -big_number big_number big_number big_number big_number none -big_number none big_number income and deductions adjusted_gross_income itemized_deductions or standard_deduction subtract line from line exemptions taxable_income subtract line from line tax credits subtract line from line enter the result but not less than zero other taxes total_tax add lines and 1the amount of net change in credits that petitioners claimed in the amended_return is equal to the difference between the amount of amt credit that they claimed in the form_8801 and the amount of amt credit that they claimed in the amended form_8801 see infra note in arriving at the correct amount of total_tax reported in the amended_return petitioners reported no alternative_minimum_taxable_income no tentative amt and no amt in the amended form_6251 in calculating in the amended form_6251 that they had no alternative_minimum_taxable_income petitioners carried back the net_operating_loss for amt purposes of dollar_figure that they claimed in the amended_return and claimed an alternative_tax_net_operating_loss_deduction of dollar_figure in the amended form_8801 petitioners claimed an amt credit of dollar_figure and no amt credit carryforward to on date respondent paid to petitioners a refund of dollar_figure with respect to their taxable_year refund in the amended_return petitioners claimed a refund of dollar_figure in that amended_return petitioners showed in pertinent part 15see supra note 16the amount of amt credit that petitioners claimed in the amended form_8801 exceeds the amount of amt credit that they claimed in the form_8801 by dollar_figure a original amount or as previously adjusted b net change - amount of increase or decrease c correct amount big_number big_number -big_number big_number -big_number big_number -big_number big_number -big_number big_number -big_number big_number big_number -big_number big_number big_number -big_number big_number income and deductions adjusted_gross_income itemized_deductions or standard_deduction subtract line from line exemptions taxable_income subtract line from line tax credits subtract line from line enter the result but not less than zero other taxes total_tax add lines and 1the amount of net change in tax that petitioners claimed in the amended_return is equal to the difference between the amount of amt that they reported in the form_6251 and the amount of amt that they reported in the amended form_6251 see infra note in arriving at the correct amount of total_tax reported in the amended_return petitioners reported alternative_minimum_taxable_income of dollar_figure tentative amt of dollar_figure and amt of dollar_figure in the amended form_6251 in calculat- ing in the amended form_6251 that they had alternative_minimum_taxable_income of dollar_figure petitioners carried back the net_operating_loss for amt purposes of dollar_figure that they 17the amount of amt that petitioners reported in the form_6251 exceeds the amount of amt that they reported in the amended form_8801 by dollar_figure claimed in the amended_return and claimed an alternative_tax_net_operating_loss_deduction of dollar_figure petitioners claimed no amt credit carryforward to in the amended form_8801 on date respondent paid to petitioners a refund of dollar_figure with respect to their taxable_year refund pursuant to sec_6501 on november and respectively petitioners and respondent executed form_872 consent to extend the time to assess tax in which they consented to extend the time within which to assess petitioners’ tax for their taxable_year to date on date respondent issued to petitioners a notice_of_deficiency notice with respect to their taxable years and in the notice respondent determined that losses realized on the sale of stock acquired through exercise of an incentive_stock_option are subject_to the limitations applicable to capital_transactions consequently such sale does not give rise to an ad- justment in determining alternative_minimum_tax taxable_income accordingly the alternative_minimum_tax net_operating_loss claimed for has not been allowed in the notice respondent also determined that because of the disallowance of the claimed net_operating_loss for amt purposes for their taxable_year petitioners are not entitled to carry back any portion of that claimed net_operating_loss to each of their taxable years and the amount of the defi- 18see supra note ciency that respondent determined in the notice for petitioners’ taxable_year is equal to the amount of the refund the amount of the deficiency that respondent determined in the notice for petitioners’ taxable_year is equal to the amount of the refund the amount of the deficiency that respondent determined in the notice for petitioners’ taxable_year is equal to the amount of the claimed refund ie dollar_figure dollar_figure that the parties submitted this case fully stipulated under rule does not affect who has the burden_of_proof or the effect of a failure of proof rule b 95_tc_82 affd 943_f2d_22 8th cir although petitioners bear the burden_of_proof in this case rule a resolution of the issue presented here does not depend on who has the burden_of_proof petitioners agree that respondent correctly determined that the losses that they realized during with respect to mr nemitz’s sale of certain mcleod stock are capital losses and that for amt purposes they as noncorporate taxpayers may not carry back to each of their taxable years and the net_capital_loss that they agree they have for see sec_1212 126_tc_205 affd 492_f3d_618 5th cir petitioners also agree that because of the foregoing uncontested determinations of respondent 19see supra note respondent correctly determined the deficiency with respect to each of petitioners’ taxable years and dollar_figure in addition petitioners concede that the period of limitations for the assessment of the deficiency that respondent determined for petitioners’ taxable_year has not expired the only dispute between the parties relates to the applica- ble period of limitations with respect to each of petitioners’ taxable years and we must determine whether as respondent argues the period of limitations in sec_6501 applies or whether as petitioners argue the period of limita- tions in sec_6501 appliesdollar_figure statutes of limitations that bar the rights of the govern- ment are to be strictly construed in favor of the government 464_us_386 e i dupont de n264_us_456 see also 506_us_523 n sec_6501 on which respondent relies provides in pertinent part 20see supra note 21respondent does not dispute that if sec_6501 applies with respect to each of petitioners’ taxable years and the period of limitations for the assessment of the deficiency that respondent determined for each of those years has expired petitioners do not dispute that if sec_6501 applies with respect to each of petitioners’ taxable years and the period of limitations for the assessment of the deficiency that respondent determined for each of those years has not expired in the case of a deficiency attributable to the appli- cation to the taxpayer of a net_operating_loss_carryback such deficiency may be assessed at any time before the expiration of the period within which a deficiency for the taxable_year of the net_operating_loss which results in such carryback may be assessed sec_6501 on which petitioners rely provides in pertinent part except as otherwise provided in this section the amount of any_tax imposed shall be assessed within years after the return was filed in support of their posi- tion that the period of limitations in sec_6501 and not the period of limitations in sec_6501 applies petition- ers advance two principal arguments we first address petitioners’ argument that under sec_6501 the only situations where the statute_of_limitations is kept open by reference to a loss_year for noncorporate taxpayers is in the case of deficiencies attributable to a net_operating_loss_carryback since such taxpayers cannot have a capital_loss_carryback for there was no amt net_operating_loss rather there was an amt capital_loss for which could not be carried back sec_6501 is therefore expressly not applicable to this factual situation as we understand it petitioners are arguing that in the amended_return they claimed a capital_loss and not a net_operating_loss for amt purposes with respect to mr nemitz’s sale during of certain mcleod stock and that in the amended_return and the amended_return they carried back that capital_loss the record belies petitioners’ argument for example in the explanation of changes to income deductions and credits that petitioners included with the amended_return petition- ers stated in pertinent part on this amended_return the taxpayers are reporting the negative adjustment described above on form_6251 line and are not limiting the adjustment as a capital_loss for alternative_minimum_tax purposes taxpayers believe this negative adjustment creates an alternative_minimum_tax net_operating_loss that can be carried back to prior years to offset alternative_minimum_taxable_income the taxpayers’ basis for this change is the united_states supreme court decision in the case of f donald arrowsmith aftr aff’g ca-2 in this situation the original transaction exercise of the incentive stock_options was ordinary_income for alter- native minimum_tax therefore the subsequent sale at a loss should also be treated as an ordinary_loss the record establishes and we have found that petitioners claimed a net_operating_loss and not a capital_loss for amt purposes in the amended_return and that they carried back that net_operating_loss for amt purposes in the amended_return and the amended_return we turn now to petitioners’ argument that sec_6501 refers only to a deficiency attribut- able to the application to the taxpayer of a net oper- ating loss carryback no mention is made in sec_6501 of an alternative_tax capital_loss or an alter- native minimum_tax loss carryback while statutes of limitation barring assessment of taxes must be strictly construed in favor of the government statutes are to be construed so as to give effect to their plain and ordinary meaning and all parts of a statute must be read together and each part should be given its full effect to give full effect to the differences between the regular_tax and alternative_minimum_tax the term net_operating_loss_carryback in sec_6501 should not be considered the same as or the equivalent of alternative_minimum_tax carryback or alternative capital_loss_carryback as we understand it petitioners are arguing that because sec_6501 refers only to a net_operating_loss_carryback and not to a net_operating_loss_carryback for amt purposes that section does not apply to the deficiency for each of their taxable years and that is attributable to the carryback to each of those years of the net_operating_loss for amt purposes that they claimed in the amended_return sec_6501 applies in the case of a deficiency attrib- utable to the application of a net_operating_loss_carryback the only provision in the code that allows a net_operating_loss_carryback is sec_172dollar_figure that section which is entitled net_operating_loss carrybacks and carryovers allows inter alia a taxpayer to carry back a net_operating_loss sec_22in congress added sec_56 and d to the code tax_reform_act_of_1986 publaw_99_514 100_stat_2323 sec_56 allows a deduction for a net_operating_loss for amt purposes sec_56 defines the term alternative_tax_net_operating_loss_deduction as the net_operating_loss_deduction allowable for the taxable_year under sec_172 with certain adjustments to the amount of that deduction allowable under sec_172 that are set forth in sec_56 and although the adjustments set forth in sec_56 and may affect the amount of the alternative_tax_net_operating_loss_deduction allowed under sec_56 nothing in sec_56 allows the carryback of a net_operating_loss for amt purposes b does not refer to or distinguish between a net_operating_loss for regular tax23 purposes and a net_operating_loss for amt purposes see 97_tc_632 that section provides rules that apply to both the carryback of a net_operating_loss for regular_tax purposes and the carryback of a net_operating_loss for amt purposes see id pincite like sec_172 sec_6501 does not refer to or distinguish between a net_operating_loss for regular_tax pur- poses and a net_operating_loss for amt purposes if congress had intended that sec_6501 not apply with respect to the carryback of a net_operating_loss for amt purposes it would have so stated it did not we hold that the period of limitations in sec_6501 applies with respect to the deficiency for each of petitioners’ taxable years and that is attributable to the carryback to each of those years of the net_operating_loss for amt purposes that they claimed in the amended returndollar_figure 23the term regular_tax is defined in sec_55 as the regular_tax_liability for the taxable_year as defined in sec_26 reduced by certain credits specified in sec_55 24as discussed supra note petitioners do not dispute that if sec_6501 applies with respect to each of petitioners’ taxable years and the period of limitations for the assessment of the deficiency that respondent determined for each of those years has not expired we have considered all of petitioners’ contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions of petitioners decision will be entered for respondent
